Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Invention I (Claims 1-18) in the reply filed on October 21, 2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Patent Application Publication No. 2009/0190445). With regard to Claim 1, Wilson discloses a 3D wall clock comprising: a template (102), wherein the template comprises a first set of time indicator cutouts (Figs. 2A and 5) and a clock mechanism cutout (106), wherein the first set of cutouts comprises four cutouts (Fig. 1) corresponding to primary time indicators of 12 o'clock, 3 o'clock, 6 o'clock, and 9 o'clock; at least four time indicators (Fig. 1); a clock mechanism (220); and an hour hand (Fig. 2E) and a minute hand (Fig. 2E).
With regard to Claim 2, Wilson discloses the template being made from flexible plastics (Paragraph 0017), paper, or cardboard.
With regard to Claim 4, Wilson discloses the template further comprising eight time indicator cutouts corresponding to non-primary time indicators (Fig. 1).
With regard to Claim 5, Wilson discloses the at least four time indicators being selected from numeral systems, geometric shapes, shapes, or letters (Paragraph 0020).
With regard to Claim 8, Wilson discloses a time indicator cutout (Fig. 3) for receiving a time indicator (304) having two or more digits consisting of separate cutouts for each digit.
With regard to Claim 9, Wilson discloses the first set of time indicator cutouts being located near the periphery of the template (Fig. 3).
With regard to Claim 11, Wilson discloses the template further comprising a second set of time indicator cutouts or both a second set of time indicator cutouts and a third set of time indicator cutouts, wherein the second set and third set of time indicator cutouts have a different diameter from the first set of time indicator cutouts and each other (Fig. 4).
With regard to Claim 12, Wilson discloses a center point of opposing time indicator cutouts within the first set, second set, and third set of time indicator cutouts being aligned with one another (Fig. 4).
With regard to Claim 13, Wilson discloses the template further comprising a leveling line (308), wherein the leveling line is etched or printed onto a front side of the template.
With regard to Claim 14, Wilson discloses the template further comprising one or more folding lines (308), wherein the one or more folding lines are etched, printed, or scored onto a front side of the template.
With regard to Claim 15, Wilson discloses (in Fig. 2A) the template further comprising a strip or a plurality of strips of adhesive (204), wherein a first side of the strip or a plurality of strips of adhesive is adhered to a back side of the template, and wherein a second side of the strip or a plurality of strips of adhesive comprises an adhesive covering (202).
With regard to Claim 16, Wilson discloses (in Fig. 2A) the template further comprising a plurality of adhesive strips (204) located on a front side of the template, wherein a back side of a portion of each adhesive strip contains the adhesive and is adhered to the front side of the template at an edge of the template, wherein the remaining portion of each adhesive strip extends away from the edge of the template, wherein a front side of each adhesive strip does not contain any adhesive, and wherein the back side of the portion of each adhesive strip that extends away from the edge of the template comprises an adhesive covering (202).
With regard to Claim 17, Wilson discloses the at least four time indicators comprising one or more strips of adhesive (204), wherein a first side of the one or more strips of adhesive is adhered to a back side of the at least four time indicators, and wherein a second side of the one or more strips of adhesive comprises an adhesive covering (202).
With regard to Claim 18, Wilson discloses a nail or screw hole (212) being located on a back side and near a top of the at least four time indicators (Fig. 2E).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6-7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Patent Application Publication No. 2009/0190445). Regarding Claims 3, 7 and 10, Wilson discloses substantially the claimed invention except for a distance between opposing primary time indicator cutouts is in the range from 12 inches to 5 feet, the dimensions of the first set of time indicator cutouts are selected such that a corresponding time indicator fits within the cutout with a clearance of 0.01 inches to 0.5 inches and the height of the at least four time indicators at its largest measurement is in the range of 1 inch to 12 inches, and the width of the time indicators at its largest measurement is in the range of 0.75 inches to 8 inches.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between opposing primary time indicator cutouts is in the range from 12 inches to 5 feet, the dimensions of the first set of time indicator cutouts are selected such that a corresponding time indicator fits within the cutout with a clearance of 0.01 inches to 0.5 inches and the height of the at least four time indicators at its largest measurement is in the range of 1 inch to 12 inches, and the width of the time indicators at its largest measurement is in the range of 0.75 inches to 8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between opposing primary time indicator cutouts is in the range from 12 inches to 5 feet, the dimensions of the first set of time indicator cutouts are selected such that a corresponding time indicator fits within the cutout with a clearance of 0.01 inches to 0.5 inches and the height of the at least four time indicators at its largest measurement is in the range of 1 inch to 12 inches, and the width of the time indicators at its largest measurement is in the range of 0.75 inches to 8 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, Wilson discloses substantially the claimed invention except for the at least four time indicators being made from a material selected from hard plastics, solid wood, compressed wood products, glass, epoxy materials, metals, or metal alloys.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least four time indicators being made from a material selected from hard plastics, solid wood, compressed wood products, glass, epoxy materials, metals, or metal alloys in order to comply with environmental or design requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses 3D wall clocks, similar to Applicant’s claimed invention, having templates, cutouts and clock mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833